Order of the Special Term, Queens county, denying plaintiff’s motion, in an action to recover upon a guaranty, for an order striking out defendant’s answer and for judgment in favor of plaintiff and against defendant, pursuant to rules 113 and 114 of the Rules of Civil Practice, affirmed, with ten dollars costs and disbursements. There is a question of fact as to the correct interpretation of the language of the guaranty and a mixed question of law and fact as to the revocation of the guaranty by defendant, including the question of fact as to whether or not the letter of revocation was received by plaintiff. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.